LAWWHBRARY

   
 

§§
NO. 28395 §

IN THE SUPREME coURT oF THE STATE oF HAWAJ:‘ §§ §§

FY

 §
GEORGE MIYASHIRO; Respondent/Plaintiff-Appella§:5§ §§
;§ cs

vs.

ROEHRIG, ROEHRIG, WILSON & HARA; STANLEY H. ROEHRIG,

Attorney at Law, ALC; GLENN HARA, Attorney at Law;

CAROL MIYASHIRO; TROY MIYASHIRO; and TITLE GUARANTY
COMPANY, Petitioners/Defendants-Appellees.

CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
' (CIV. NO. 04-1-2l1)

ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, J., for the courtH

Petitioners/Defendants-Appellees Roehrig,

Roehrig,
Wilson & Hara,

Stanley H. Roehrig, and Glenn Hara's application
for writ of certiorari filed on June 7, 20lO, is herehy rejected.

DATED: Honolulu, Hawafi, July 20, 20lO.

FOR THE COURTZ
z* ‘NV
/CP7o@c é§. Aan9¢5Z:L4»¢( '»

Associate Justice
Peter van Name Esser,
Keith K. Hiraoka,
and Brian J. De Lima
on the application for

petitioners/defendants-
appellees

 

Lissa H. Andrews and
Erin H. Yoda (Rush
Moore, LLP) on the
response for respondent/
plaintiff-appellant

1 Considered by: Nakayama, Acting C.J., Acoba, and Recktenwald, JJ.,

Circuit Judge Chan in place of Moon, C.J., recused, and Circuit Judge Chang in
place of Duffy, J., recused. '